1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10   CLAYTON MENDEL, an individual            CASE NO.: 2:19-cv-00216-TLN-EFB
11                 Plaintiff,
                                              ORDER ON STIPULATION TO
12           v.                               EXTEND THE DISCOVERY CUTOFF
                                              AND FOR LEAVE TO FILE A FIRST
13   SOUTHERN MONO                            AMENDED ANSWER
     HEALTHCARE DISTRICT dba
14   MAMMOTH HOSPITAL, a public
     entity; MARK LIND, an individual;         District Judge: Hon. Troy L. Nunley
15   DOES 1 THROUGH 100 inclusive,             Magistrate Judge: Hon. Edmund F.
                                               Brennan
16                 Defendants.
                                               Action Filed: February 4, 2019
17                                             Trial Date: None Set
18
19           Pending before the Court is the Stipulation to Extend the Discovery Cutoff
20   for Leave to File a First Amended Answer, filed by Plaintiff Clayton Mendel and
21   Defendant Southern Mono Healthcare District. Upon review of the stipulation, the
22   Court finds good cause to grant the relief requested in the stipulation.
23           The discovery cutoff is hereby extended to April 10, 2020. The deadlines
24   for disclosure of expert witnesses and the filing of dispositive motions set forth in
25   the Court’s Initial Pretrial Scheduling Order shall be measured from the April 10,
26   2020 fact discovery cutoff.
27   ///
28   ///
                                               -1-
           ORDER ON STIPULATION TO EXTEND DISCOVERY CUTOFF AND FOR LEAVE TO FILE FIRST
                                        AMENDED ANSWER
                                                                   Case No. 2:19-cv-00216-TLN-EFB
1         SMHD shall have five days from the date of this order to file its First
2    Amended Answer.
3    IT IS SO ORDERED.
4    DATED: January 15, 2020
5                                                 Troy L. Nunley
                                                  United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
        ORDER ON STIPULATION TO EXTEND DISCOVERY CUTOFF AND FOR LEAVE TO FILE FIRST
                                     AMENDED ANSWER
                                                                Case No. 2:19-cv-00216-TLN-EFB
